UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


SUSAN Q. NETTLES,                      
                Plaintiff-Appellant,
                 v.
PROCTOR & GAMBLE MANUFACTURING                   No. 01-2109
COMPANY; PROCTOR & GAMBLE
DISTRIBUTING COMPANY,
              Defendants-Appellees.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Beaufort.
               Patrick Michael Duffy, District Judge.
                         (CA-99-4197-9-23)

                      Argued: February 26, 2002

                       Decided: April 16, 2002

      Before MOTZ, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Daniel Elmer Henderson, PETERS, MURDAUGH, PAR-
KER, ELTZROTH & DETRICK, P.A., Hampton, South Carolina, for
Appellant. Robert Watson Foster, Jr., NELSON, MULLINS, RILEY
& SCARBOROUGH, L.L.P., Columbia, South Carolina, for Appel-
lees. ON BRIEF: Ronnie L. Crosby, PETERS, MURDAUGH, PAR-
KER, ELTZROTH & DETRICK, P.A., Hampton, South Carolina, for
2                   NETTLES v. PROCTOR & GAMBLE
Appellant. Susan M. Glenn, NELSON, MULLINS, RILEY & SCAR-
BOROUGH, L.L.P., Columbia, South Carolina, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Appellant Susan Nettles sued Proctor & Gamble ("P&G") in the
District of South Carolina in 1999, alleging that P&G’s Vicks Sinex
Nasal Spray caused optic nerve damage resulting in her blindness. In
support of her claim, Nettles proffered the expert testimony of Dr.
Alfredo Sadun, a neuro-opthalmologist, on the issue of causation of
her injuries. P&G responded with a motion to exclude the proposed
expert testimony, and it also moved for summary judgment. In exer-
cising its function as gatekeeper under Rule 702 of the Federal Rules
of Evidence and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509
U.S. 579 (1993), the district court found Dr. Sadun’s testimony inad-
missible and granted P&G’s motion to exclude it. Absent this evi-
dence, Nettles was unable to link the nasal spray with her blindness,
and the court therefore awarded summary judgment to P&G.

   As an elementary legal principle, decisions on the admissibility of
expert testimony are committed to the sound discretion of the trial
court. Gen. Elec. Co. v. Joiner, 522 U.S. 136, 139 (1997). We have
consistently accorded these determinations appropriate deference, see
United States v. Barnette, 211 F.3d 803, 816 (4th Cir. 2000), given
the Supreme Court’s admonition that "the trial judge must have con-
siderable leeway in deciding in a particular case how to go about
determining whether particular expert testimony is reliable." Kumho
Tire, Ltd. v. Carmichael, 526 U.S. 137, 152 (1999). A trial court
abuses its discretion in excluding expert testimony only if its "conclu-
sion is guided by erroneous legal principles, or rests upon a clearly
erroneous factual finding," or if, after considering all the evidence, the
                    NETTLES v. PROCTOR & GAMBLE                         3
reviewing court possesses a "definite and firm conviction that the
court below committed a clear error of judgment in the conclusion it
reached upon a weighing of the relevant factors." Westberry v. Gis-
laved Gummi AB, 178 F.3d 257, 261 (4th Cir. 1999). Even if we
"might have ruled differently on the matter in the first instance,"
United States v. Dickerson, 166 F.3d 667, 678 (4th Cir. 1999), rev’d
on other grounds, 530 U.S. 428 (2000), we are constrained by "a sig-
nificant measure of appellate deference to the judgment calls of trial
courts." United States v. Pittman, 209 F.3d 314, 316 (4th Cir. 2000);
see also United States v. Mason, 52 F.3d 1286, 1289 (4th Cir. 1995)
("Under the abuse of discretion standard, this Court may not substi-
tute its judgment for that of the district court; rather, we must deter-
mine whether the court’s exercise of discretion, considering the law
and the facts, was arbitrary or capricious.").

   In this instance, the court conducted a thorough analysis of the per-
tinent facts and legal principles, and we are unable to say that its deci-
sion against admissibility was either arbitrary or capricious. For
example, as required by Daubert, the court analyzed the reasoning
and methodology underlying Dr. Sadun’s opinions in seeking to
determine whether they were scientifically valid and properly applied
to the facts. Daubert, 509 U.S. at 595. In undertaking this review, the
court relied upon the lack of peer-reviewed articles linking oxymeta-
zoline (the active ingredient in the nasal spray) with anterior ischemic
optic neuropathy (the disease causing Nettles’s blindness). Addition-
ally, it considered and weighed the fact that Nettles had only minimal
exposure to the nasal spray, and it concluded, in declining to autho-
rize the admission of the evidence, that "the medical causation expert
has ‘inferred causation’ from a situation-specific occurrence."

   Upon full and deliberate review of the record in this appeal, along
with our consideration of the briefs and argument of counsel, we per-
ceive no abuse of discretion in the court’s ruling against the admissi-
bility of this evidence. We therefore affirm its ruling thereon, and its
concomitant entry of summary judgment in favor of P&G. Nettles v.
Proctor & Gamble Mfg. Co., Order, C.A. 99-4197-9-23 (D.S.C. Aug.
2, 2001).

                                                             AFFIRMED